Matter of Lee v Wiley (2014 NY Slip Op 06926)
Matter of Lee v Wiley
2014 NY Slip Op 06926
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Tom, J.P., Sweeny, Renwick, Andrias, Clark, JJ.


13227 1916/14 -4274

[*1] In re James D. Lee, Petitioner,
vHon. Maxwell Wiley, etc., et al., Respondents.
James D. Lee, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. Maxwell Wiley, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for Cyrus R. Vance, Jr., respondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK